Citation Nr: 9913252	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


REMAND

A review of the record reveals that the veteran was initially 
denied service connection for a right wrist disorder by the 
RO in November 1981 and that a December 1981 Statement of the 
Case (SOC) reflects that the veteran's right wrist disorder, 
shown in service, responded to treatment and no residuals 
were found at the time of either his service separation 
examination (July 1960) or upon VA examination (October 
1960).  Service connection for a right wrist disorder was 
denied by the Board in November 1987 and December 1990.  In 
both instances, the Board determined that no new basis had 
been demonstrated to, in effect, warrant service connection 
for the claimed disorder.  

It is also noted that a SOC mailed to the veteran in February 
1998, in which the RO informed the veteran that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for a right wrist disorder had not been 
submitted.  The RO's decision was based in part on the 
following: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  This is the 
standard for determining new and material evidence as set 
forth by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the legal hurdle adopted in 
Colvin, that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case, was invalid.  Thus, the 
legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."

The Court has held that its precedent decisions must be given 
full force and effect immediately, even when VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, a remand to the RO is 
appropriate for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board also points out that the veteran's representative, 
as shown as part of a VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated in July 1998, stated 
that, in effect, had the veteran been afforded an 
"adequate" VA medical examination in the past the issue 
currently on appeal before the Board may have been 
adjudicated in the veteran's favor. 

A letter to the veteran from the RO, dated subsequently in 
July 1998, informed the veteran that an examination was being 
scheduled in conjunction with appeal.  The letter also 
informed the veteran that if he failed to appear for the 
examination his claim may be denied.  A review of the 
veteran's claims folder reveals that neither a VA examination 
report, scheduling letter to the veteran concerning the 
examination, nor indication that the examination was either 
canceled or that the veteran failed to appear, has been so 
associated.  Therefore, it is the Board's opinion that an 
attempt should be made to obtain the report of VA 
examination, if any, discussed by the RO in its July 1998 
letter to the veteran.  If an examination has not been 
performed, an examination should be so scheduled.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his right wrist since his 
release from active duty to the present.  
The RO should then obtain all records 
which are not on file.  The RO should 
inform the veteran that he may submit 
additional evidence and argument in 
support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Evidence that would be beneficial in 
reopening his claim would include a 
medical opinion relating his current 
right wrist disability to service. 

2.  The RO is requested too clarify the 
status of the VA examination discussed in 
the above-mentioned July 1998 letter to 
the veteran.  If the examination was 
completed, the report should be 
associated with the claims file. 

3.  If the examination has not been 
performed, the RO should take the 
appropriate action to ensure that the 
examination of the right wrist requested 
in 1998 is completed.  The RO should 
ensure that all appropriate test and 
studies are performed.  The RO should 
also inform the veteran of the 
consequences of failing to appear for a 
scheduled examination without good cause. 
See 38 C.F.R. § 3.655 (1998).  The claims 
folder and a copy of this Remand are to 
be made available to the examiner for 
review before the examination. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of all of the evidence 
received since the SOC issued in February 
1998 and consider the holding in Hodge, 
supra, regarding whether the evidence 
submitted is new and material so as to 
allow reopening of the previously denied 
claim according the specific criteria set 
forth under 38 C.F.R. § 3.156(a).  
Thereafter, the RO should, following any 
additional development deemed necessary, 
re-adjudicate the veteran's claim 
currently on appeal.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a SSOC, and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


